On April 7, 1920, defendant in error recovered judgment against plaintiff in error in the district court of Oklahoma county for the sum of $452.49.
A motion for new trial, filed in due time, was overruled on the 21st day of April, 1920, and plaintiff in error given 90 days within which to make and serve case-made. The case was tried before Honorable Hal Johnson, district judge of the 10th judicial district, under order of the Supreme Court assigning him as special judge to hold court in Oklahoma county for one day, to wit, April 7, 1920.
On July 19, 1920, an order was made by Judge Johnson purporting to extend the time to make and serve case-made for a further period of 60 days. Defendant in error has filed a motion to dismiss the appeal, first, because said case-made was not served, settled, or signed within the time allowed by law or within any valid extension of time within which said case-made might be served, settled, and signed; second, because the said case-made as a transcript does not present any issue or error for the Supreme Court to determine.
No response has been filed to the motion to dismiss.
There are a number of decisions of this court holding that a district judge who has been assigned by order of the Chief Justice to hold court in a county outside of the district in which he is elected has no authority, after the expiration of the date fixed in the order assigning him to hold court in said county, to grant an extension of time in which to prepare and serve case-made in a case tried before him while lawfully holding court in such county. First State Bank of Mountain Park v. School District No. 65, Tillman County, 63 Okla. 233,164 P. 102; McGuire v. McGuire, 78 Okla. 164, 189 P. 193; Bradley v. Farmers' State Bank, 45 Okla. 763, 147 P. 302; Horner v. Goltry  Sons, 23 Okla. 905, 101 P. 1111; Noble Whiteacre v Clare E. Nichols, 17 Okla. 387.
In view of the decisions of this court, the motion to dismiss must be sustained, and it is so ordered.
All the Justices concur.